The opinion of the court was delivered by
Mason, J.:
John E. Wilson applied for compensation as a veteran of the World War, which was disallowed by the compensation board April 16,1924, notice being mailed to him at No. 4 State Line, Kansas City, from which place his application had been made, giving that as his address. About May, 1924, he moved to North Second street, still receiving his mail at No. 4 State Line. At times he would not go there for six weeks or two months. He moved back to State Line, and about the middle of July, 1924,-received the notice of disallowance. A month later he consulted with an attorney, and on August 14, 1924, a notice of appeal from the disallowance was filed in his behalf. The compensation board moved to dismiss the appeal because taken too late. The district court overruled the motion and allowed the claim. This appeal is taken on the ground that the appeal from the board’s disallowance was taken too late.
The statute requires an appeal from the board’s decision to be taken within ninety days from the entrance of the order. There is no showing that the entry was not made promptly. The interval between the disallowance of the claim and the taking of the appeal therefrom was practically four months. The claimant’s appeal was not taken until substantially a month after he had actual notice of the rejection of his claim.
No appearance in behalf of the claimant has been made in this court. We see no escape from the conclusion that his appeal was *405taken too late to be effective, within the rulings of this court made since the judgment in this case. (Fraundorfer v. Soldiers’ Compensation Board, 118 Kan. 782, 236 Pac. 637.)
The judgment is reversed with directions to dismiss the claimant’s appeal.